
	
		II
		111th CONGRESS
		2d Session
		S. 3886
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Burris introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the establishment of a memorial in the
		  District of Columbia to honor and commemorate the accomplishments of Mr.
		  Benjamin Banneker.
	
	
		1.Memorial to Mr. Benjamin
			 Banneker in the District of Columbia
			(a)Memorial
			 authorizedThe Washington
			 Interdependence Council of the District of Columbia is authorized to establish
			 a memorial in the District of Columbia to honor and commemorate the
			 accomplishments of Mr. Benjamin Banneker.
			(b)Standards for
			 commemorative worksThe establishment of the memorial shall be in
			 accordance with chapter 89 of title 40, United States Code.
			(c)Locations
				(1)MemorialA
			 statute of Mr. Benjamin Banneker shall be erected within the boundaries of
			 Banneker Overlook Park.
				(2)InstituteThe
			 Benjamin Banneker Institute of Math, Science, and Engineering Technology shall
			 be established within the boundaries of Banneker Overlook Park (also known as
			 U.S. Reservation 719) at the southern end of the L'Enfant Plaza
			 corridor.
				(d)Payment of
			 expenses
				(1)In
			 generalThe Washington Interdependence Council shall be solely
			 responsible for acceptance of contributions for, and payment of the expenses
			 of, the establishment of the memorial.
				(2)Prohibition on
			 use of Federal fundsNo Federal funds may be used to pay any
			 expense of the establishment of the memorial.
				(e)Deposit of
			 excess fundsIf, on payment of all expenses arising from the
			 establishment of the memorial, including the maintenance and preservation
			 amount required under section 8906(b) of title 40, United States Code, or on
			 expiration of the authority for the memorial under section 8903(e) of that
			 title, there remains a balance of funds received for the establishment of the
			 memorial, the Washington Interdependence Council shall transmit the amount of
			 the balance to the Secretary of the Treasury for deposit in the account
			 provided for in section 8906(b)(3) of that title.
			
